 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
     UNITED STATES OF AMERICA,                     )   No. CR18-092-RAJ
11                                                 )
                     Plaintiff,                    )
12                                                 )   ORDER ON DEFENDANT BERNARD
                v.                                 )   ROSS HANSEN’S MOTION TO
13                                                 )   COMPEL PRETRIAL INTERVIEW OF
     BERNARD ROSS HANSEN,                          )   CASCADE CAPITAL GROUP
14                                                 )   GOVERNMENT WITNESSES
                     Defendant.                    )
15                                                 )
                                                   )
16
17          Defendant Bernard Ross Hansen seeks to compel pretrial interviews of witnesses
18   from the Cascade Capital Group, LLC., contending these witnesses have information

19   that may be critical to their trial preparation as these individuals are expected to testify
     for the government in its prosecution of the defendant.
20
            The defendant does not allege that the government has interfered with the
21
     defendant’s access to these witnesses. Rather, the government has taken the position
22
     that counsel for the Cascade Group does not desire to make its employees available for
23
     pretrial interviews and the government is not in a position to force otherwise because
24
     they are not government-controlled witnesses. Counsel for the Cascade Group has
25   refused to cooperate, contending defendant Hansen’s obstructive behavior and hostility
26   towards Mr. Calvert is the reason for the refusal.


       ORDER
       (USA v. Hansen / CR18-092-RAJ) - 1
            There is no controlling Ninth Circuit precedent that requires the relief requested
 1
     by the defendant. There is no evidence the government is interfering with the right of
 2
     access to these witnesses who refuse to meet with the defendant. Since the witnesses
 3
     have chosen not to be voluntarily interviewed, no further relief is due. Counsel is free
 4
     to bring this fact out before the jury, but that refusal is not entitled to further relief from
 5
     this court. Therefore, the motion (Dkt. #98) is denied.
 6
 7          DATED this 7th day of October, 2019.
 8
 9                                                       A
10                                                       The Honorable Richard A. Jones
                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


       ORDER
       (USA v. Hansen / CR18-092-RAJ) - 2
